Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 5/29/2020.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 9/28/2020 and 4/8/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an Examiner’s statement for the reasons of allowance:

5.	Independent claims 1, 19, and 20 are directed towards a method, system, and non-transitory CRM that include/perform the operations of at least “obtaining, by the one or more computers, image data comprising information for each of multiple wavelength bands; training, by the one or more computers, a multi-layer neural network using the image data to perform one or more classification or regression tasks; selecting, by the 
  	The cited and considered prior art, specifically Taherkhani (Deep Sparse Band Selection for Hyperspectral Face Recognition) that discloses a deep sparse band selection CNN framework for selecting optimal hyperspectral bands to obtain best results for performing facial recognition, 
	And Sainath (US PGPub 2015/0161995) that discloses obtaining a power spectrum of an input frame of a speech signal; passing the power spectrum through a filter bank comprising a plurality of weights to create a filter bank output, each weight of the plurality of weights operating on a subset of frequency components of the power spectrum; processing the filter bank output to generate a set of features of the input frame; feeding the generated features through a neural network to obtain an output to classification; comparing the output classification to a target classification to compute an error measure; and applying back propagation to adjust the plurality of weights as a layer of the neural network based on the error measure, 
	And Ioffe (US PGPub 2017/0132512) that discloses the neural network is configured to receive an input data item and to process the input data item to generate a respective score for each label in a predetermined set of multiple labels, the method comprising: obtaining a set of training data that includes a plurality of training items, wherein each training item is associated with an initial target label distribution that 
	And Liu (US PGPub 2020/0272823) that discloses inputting a video into a machine-learned model comprising one or more weakly supervised temporal action localization models; analyzing the video by the one or more weakly-supervised temporal action localization models to determine one or more weighted temporal class activation maps; each temporal class activation map comprising a one dimensional class-specific activation map in a temporal domain; and determining a temporal location of a target action in the video based at least in part on the one or more weighted temporal class activation maps, 
	And Gottemukkula (US PGPub 2020/0302149) that discloses obtaining a multi-spectral image that depicts an eye of a user, wherein the multi-spectral image comprises a plurality of registered two-dimensional channels, and each two-dimensional channel corresponds to a different spectrum of the multi-spectral image; processing the multi-spectral image using an encoder neural network to generate a fused image, wherein the fused image has a single two-dimensional channel; determining a set of features characterizing the eye of the user from the fused image; and determining an identity of the user based at least in part on the set of features characterizing the eye of the user, 

	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 19, and 20 are allowed.
	Claim 2-18 are allowed for being dependent upon allowed base claim 1.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664